 Case 2:18-cv-05424-DRH-ST Document 24 Filed 04/30/20 Page 1 of 1 PageID #: 75
                                           CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                April 30, 2020


TIME:                                12:00 P.M.


DOCKET NUMBER(S):                    CV-18-5424 (DRH)


NAME OF CASE(S):                     ELEAZAR RODRIGUEZ V RUDOLPH H. WEBER, ET AL.,



FOR PLAINTIFF(S):                    Failed to appear



FOR DEFENDANT(S):                    Michelen



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  N/A

RULINGS FROM TELEPHONE CONFERENCE:

The joint motion for judicial approval shall be filed by May 29, 2020.
